DETAILED ACTION
This office action is in response to the amendment filed December 21, 2021 in which claims 1-23 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s First Argument:  Objection to claims 11, 17, and 18 should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objection is withdrawn.

Applicant’s Second Argument:  Rejection of claims 7-13 under 35 USC 112(b) and rejection of claim 19 under 35 USC 112(d) should be withdrawn in view of current amendments the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejections are withdrawn.

Applicant’s Third Argument:  Rejection of independent claim 1 under 35 USC 102 over USPN 2,296,634 Fink should be withdrawn at least in view of current amendments to the claims.
Examiner’s Response:  In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Applicant’s Fourth Argument:  Rejection of independent claim 1 under 35 USC 102 over USPN 2,296,634 Fink should be withdrawn at least in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not commensurate with the rejected claims as the limitations have not been previously presented.  It is further respectfully noted that the arguments are moot in view of the updated basis of rejection over Fink (see below).  The rejection is maintained.

Applicant’s Fifth Argument:  Rejection of independent claim 14 under 35 USC 103 over Fink in view of USPN 5,012,527 Michel should be withdrawn because a 
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  Examiner first notes that although the prior office action states that the configuration of Michel “is known in the art,” this was not the motivation statement.  The motivation statement is that one of ordinary skill in the art would have recognized that obscuring the first and second attachment portions from view would provide the goggle with a clean, uncluttered appearance.  Examiner respectfully maintains this position.  Strap attachment portions (62) of Fink which are merely holes in lens (12a) would allow the first and second strap ends to be visible through the front of the lens.  While this may have been acceptable in 1942 when Fink was issued, a modern consumer would likely be turned off by the cluttered appearance that this configuration would provide.  As such, one of ordinary skill in the art would be motivated to find an alternate configuration which would obscure the strap ends from a frontal view.  That Fink likewise further discloses goggle embodiments similar to that of Michel (see Figures 1-6, 10, and 11 of Fink) further supports the position that one of ordinary skill in the art would be motivated to modify any of the embodiments of Fink with the invention of Michel to, inter alia, achieve a more streamlined appearance.  Examiner further respectfully disputes Applicant’s apparent assertion that an eyewear can only be considered a “goggle” if it has a strap rather than temples.  The rejection is maintained.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites the limitations “a strap,” “a first end of the strap,” and “a second end of the strap.”  However, for purposes of proper antecedent basis, these limitations should amended to recite “the goggle strap,” “the first end of the goggle strap,” and “the second end of the goggle strap,” respectively.  
Claim 13 is objected to because of the following informalities:  Claim 13 recites the limitations “a strap,” “a first end of the strap,” and “a second end of the strap.”  However, for purposes of proper antecedent basis, these limitations should amended to recite “the strap,” “the first end of the strap,” and “the second end of the strap,” respectively.  
Claim 20 is objected to because of the following informalities:  Claim 20 recites the limitations “a strap,” “a first end of the strap,” and “a second end of the strap.”  However, for purposes of proper antecedent basis, these limitations should amended to recite “the strap,” “the first end of the strap,” and “the second end of the strap,” respectively.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 2,296,634 Fink.
Regarding claim 7, Fink discloses a goggle (10A of Figs. 7-9) (pg. 2, col. 2, line 40 – pg. 3, col. 1, line 3), comprising:
a lens (12a); 
a cushion retainer (58) located on an interior surface of the lens that is an integral part of the lens (see especially Fig. 9A), wherein the cushion retainer increases a stiffness of the lens when compared to an otherwise identical lens without the cushion retainer (pg. 2, col. 2, line 40 – pg. 3, col. 1, line 3); and
a support portion (56) disposed on the interior surface of the lens that is an integral part of the lens (see especially Fig. 9A), wherein the support portion increases a stiffness of the lens when compared to an otherwise identical lens without the support portion (see especially Fig. 9A; pg. 2, col. 2, line 40 – pg. 3, col. 1, line 3); and
a cushion (60) attached directly to the cushion retainer (see especially Fig. 9A), wherein the cushion is configured to contact a face of a user when the goggle is being worn (see Figs. 7-9; pg. 2, col. 2, lines 51-60), and
wherein the lens with the support portion is structurally self-supporting without a frame (see Figs. 7-9; pg. 2, col. 2, lines 51-60).

Regarding claim 8, Fink further discloses a goggle wherein a thickness of the lens in the support portion is greater than a thickness of the lens outside of the support portion (see especially Fig. 9A; pg. 2, col. 2, line 40 – pg. 3, col. 1, line 3).

Regarding claim 9, Fink further discloses a goggle wherein at least a part of the support portion is disposed outside of an ocular region of the lens, and wherein a part of the lens that is inside the ocular region is less thick than the part of the support portion (see especially Fig. 9A; pg. 2, col. 2, line 40 – pg. 3, col. 1, line 3).

Regarding claim 10, Fink further discloses a goggle wherein the support portion is located on the upper third of the lens body (see Figs. 7-9; pg. 2, col. 2, lines 51-73; support portion 56 extends around the entirety of goggle 10A, including on the upper third of the lens body).

Regarding claim 12, Fink further discloses a goggle further comprising:
a first strap attachment portion (62) integrally molded at a first end of the lens, wherein the first strap attachment portion is configured to retain a first end of a strap (annotated Figs. 7-9, see below; pg. 2, col. 2, line 40 – pg. 3, col. 1, line 3); and
a second strap attachment portion (62) integrally molded at a second end of the lens that is opposite the first end, wherein the second strap attachment portion is configured to retain a second end of the strap (annotated Figs. 7-9; pg. 2, col. 2, line 40 – pg. 3, col. 1, line 3).
Examiner notes that regarding the limitations that the attachment portions are integrally “molded,” claim 12 is being treated as a product-by-process claim.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113).  Because the first and second attachment portions 62 of Fink are integral to the lens, the claim is met.

    PNG
    media_image1.png
    902
    988
    media_image1.png
    Greyscale


Regarding claim 13, Fink further discloses a goggle further comprising the strap (64) connected to the first attachment portion at the first end of the strap and connected to the second attachment portion at the second end of the strap (annotated Figs. 7-9; pg. 2, col. 2, line 40 – pg. 3, col. 1, line 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fink (as applied to claim 7, above, regarding claim 11, and as applied to claims 7 and 12, above, regarding claim 19) in view of US Pub No. 2017/0131563 Shiue.
Regarding claim 1, Fink discloses a goggle (10A of Figs. 7-9) (pg. 2, col. 2, line 40 – pg. 3, col. 1, line 3) comprising a lens (12a), the lens comprising:
a lens body comprising:
	a first strap attachment portion (62) at a first end of the lens body (annotated Figs. 7-9), wherein the first strap attachment portion is configured to retain a 64) (annotated Figs. 7-9; pg. 2, col. 2, line 40 – pg. 3, col. 1, line 3); and
	a second strap attachment portion (62) at a second end of the lens body, wherein the second strap attachment portion is configured to retain a second end of the goggle strap (annotated Figs. 7-9; pg. 2, col. 2, line 40 – pg. 3, col. 1, line 3); and
	a frame element (56), wherein the frame element is a monolithic part of the lens body (see especially Figs. 9-9A), and wherein the frame element increases a stiffness of the lens when compared to an otherwise identical lens without the frame element, wherein the lens is structurally self-supporting without a frame (see especially Figs. 9-9A; pg. 2, col. 2, line 40 – pg. 3, col. 1, line 3), and
wherein the first strap attachment portion and the second strap attachment portion are monolithic portions of the lens body (see Figs. 7-9; pg. 2, col. 2, lines 51-73).
Fink does not disclose goggle 10A comprising first and second strap attachment portions comprising first and second protrusions, respectively, extending rearward from the lens body.
However, Shiue teaches a goggle comprising first and second strap attachment portions (132,134) comprising first and second protrusions, respectively, extending rearward from the lens body (see especially Figs. 1-7; paras. 0051, 0053).
Fink and Shiue teach analogous inventions in the field of goggles.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second strap attachment portions of Fink to be rearward facing protrusions as taught by Shiue because Shiue teaches that this configuration is known in the art and allows for rapid assembly and disassembly by a para. 0052) in order to quickly adapt the goggle to different wearing requirements (para. 0009).  It would further have been obvious to one of ordinary skill in the art that the first and second attachment portions extending rearward from the lens body would be obscured from a front view of the goggle, and would therefore provide the goggle with a clean, uncluttered appearance. 

Regarding claim 2, the modified invention of Fink (i.e. Fink in view of Shiue, as detailed above) further teaches a goggle wherein the frame element is a support portion extending in a direction between the first end and the second end (annotated Figs. 7-9 of Fink; pg. 2, col. 2, lines 51-73 of Fink; support portion 56 extends around the entirety of goggle 10A, including between the first and second ends), and wherein a thickness of the lens body in the support portion is greater than a thickness of the lens body outside of the support portion (see especially Figs. 9-9A of Fink; pg. 2, col. 2, lines 51-73 of Fink).

Regarding claim 3, the modified invention of Fink (i.e. Fink in view of Shiue, as detailed above) further teaches a goggle wherein the support portion is located on the upper third of the lens body (annotated Figs. 7-9 of Fink; pg. 2, col. 2, lines 51-73 of Fink; support portion 56 extends around the entirety of goggle 10A, including on the upper third of the lens body).

Regarding claim 4, the modified invention of Fink (i.e. Fink in view of Shiue, as detailed above) further teaches a goggle wherein the first attachment portion and the see especially Fig. 3 of Shiue, reproduced below for convenience).

    PNG
    media_image2.png
    1014
    835
    media_image2.png
    Greyscale

Regarding claim 5, the modified invention of Fink (i.e. Fink in view of Shiue, as detailed above) further teaches a goggle further comprising:
64 of Fink) attached to the first strap attachment portion at the first end of the goggle strap and attached to the second strap attachment portion at the second end of the goggle strap (annotated Figs. 7-9 of Fink), wherein the strap is configured to form a closed loop with the lens (annotated Figs. 7-9 of Fink; pg. 2, col. 2, lines 59-68 of Fink); and
a cushion (60 of Fink) attached to an inner surface of the lens, wherein the cushion is configured to contact a face of a user when the goggle is being worn by the user (see Figs. 7-9 of Fink; pg. 2, col. 2, lines 51-60 of Fink).

Regarding claim 6, the modified invention of Fink (i.e. Fink in view of Shiue, as detailed above) further teaches a goggle wherein the lens does not comprise any protrusions that extend from the front of the lens (see Figs. 7-9 of Fink and Figs. 1-7 of Shiue) but does teach protrusions extending from a rear surface of the lens (see Figs. 7-9 of Fink and Figs. 1-7 of Shiue).
The modified invention of Fink does not expressly teach a goggle that the rear surface protrusions are no more than 15 mm from the rear surface of the lens.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the goggle of the modified invention of Fink such that the lens is devoid of any protrusions that extend more than 15 mm from front or rear surfaces of the lens because excessively long protrusions may be prone to breakage and/or interfere with wear and usage of the goggle.  The Examiner further respectfully notes that it has been held that where the general see MPEP 2144.05).

	Regarding claim 11, Fink discloses a goggle (10A of Figs. 7-9) as recited above in claim 7.
	Fink does not disclose a goggle wherein the first attachment portion and the second attachment portion are not visible from a viewpoint directed towards a front surface of the Atty. Dkt. No. 3408.6320001- 3 -Benjamin John MEUNIERReply to Office Action of October 4, 2021Application No. 17/033,015lens, the viewpoint located along a viewpoint line extending in a straight-ahead direction from the front surface of the lens, wherein the viewpoint line intersects a meridian line that divides the lens into two equal portions, the meridian line extending along the front surface of the lens in a direction between a top of the lens and a bottom of the lens.
However, Shiue teaches a goggle (see at least Figures 1-7; paras. 0051, 0053) wherein the first attachment portion (132) and the second attachment portion (134) are not visible from a viewpoint directed towards a front surface of the Atty. Dkt. No. 3408.6320001- 3 -Benjamin John MEUNIERReply to Office Action of October 4, 2021Application No. 17/033,015lens, the viewpoint located along a viewpoint line extending in a straight-ahead direction from the front surface of the lens, wherein the viewpoint line intersects a meridian line that divides the lens into two equal portions, the meridian line extending along the front surface of the lens in a direction between a top of the lens and a bottom of the lens (see especially Fig. 3 of Shiue).
Fink and Shiue teach analogous inventions in the field of goggles.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second strap attachment portions of Fink para. 0052) in order to quickly adapt the goggle to different wearing requirements (para. 0009).  It would further have been obvious to one of ordinary skill in the art that the first and second attachment portions extending rearward from the lens body would be obscured from a front view of the goggle, and would therefore provide the goggle with a clean, uncluttered appearance. 

	Regarding claim 19, Fink discloses a goggle (10A of Figs. 7-9) as recited above in claims 7 and 12.
	Fink does not disclose a goggle wherein the first attachment portion and the second attachment portion are not visible from a viewpoint directed towards a front surface of the Atty. Dkt. No. 3408.6320001- 3 -Benjamin John MEUNIERReply to Office Action of October 4, 2021Application No. 17/033,015lens, the viewpoint located along a viewpoint line extending in a straight-ahead direction from the front surface of the lens, wherein the viewpoint line intersects a meridian line that divides the lens into two equal portions, the meridian line extending along the front surface of the lens in a direction between a top of the lens and a bottom of the lens.
However, Shiue teaches a goggle (see at least Figures 1-7; paras. 0051, 0053) wherein the first attachment portion (132) and the second attachment portion (134) are not visible from a viewpoint directed towards a front surface of the Atty. Dkt. No. 3408.6320001- 3 -Benjamin John MEUNIERReply to Office Action of October 4, 2021Application No. 17/033,015lens, the viewpoint located along a viewpoint line extending in a straight-ahead direction from the front surface of the lens, wherein the viewpoint line intersects a meridian line that divides the see especially Fig. 3 of Shiue).
Fink and Shiue teach analogous inventions in the field of goggles.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second strap attachment portions of Fink to be rearward facing protrusions, not visible from a front view, as taught by Shiue because Shiue teaches that this configuration is known in the art and allows for rapid assembly and disassembly by a user without using any tools (para. 0052) in order to quickly adapt the goggle to different wearing requirements (para. 0009).  It would further have been obvious to one of ordinary skill in the art that the first and second attachment portions extending rearward from the lens body would be obscured from a front view of the goggle, and would therefore provide the goggle with a clean, uncluttered appearance. 

Claims 14-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fink in view of USPN 5,012,527 Michel.
Regarding claim 14, Fink discloses a goggle (10A of Figs. 7-9) (pg. 2, col. 2, line 40 – pg. 3, col. 1, line 3), comprising: 
a lens (12a);
a first strap attachment portion (62) integrally molded at a first end of the lens, wherein the first strap attachment portion is configured to retain a first end of a strap (64) (annotated Figs. 7-9; pg. 2, col. 2, line 40 – pg. 3, col. 1, line 3); and
62) integrally molded at a second end of the lens that is opposite the first end, wherein the second strap attachment portion is configured to retain a second end of the strap (annotated Figs. 7-9; pg. 2, col. 2, line 40 – pg. 3, col. 1, line 3); and
a cushion (60) attached directly to the cushion retainer (see especially Fig. 9A), wherein the cushion is configured to contact a face of a user when the goggle is being worn (see Figs. 7-9; pg. 2, col. 2, lines 51-60), and
wherein the lens is structurally self-supporting without a frame (see Figs. 7-9; pg. 2, col. 2, lines 51-60).
The Examiner notes that regarding the limitations that the attachment portions are integrally “molded,” claim 14 is being treated as a product-by-process claim.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113).  Because the first and second attachment portions 62 of Fink are integral to the lens, the claim is met.
Fink does not expressly disclose a goggle wherein the first attachment portion and the second attachment portion are not visible from a viewpoint directed towards a front surface of the lens, the viewpoint located along a viewpoint line extending in a straight-ahead direction from the front surface of the lens, wherein the viewpoint line intersects a meridian line that divides the lens into two equal portions, the meridian line extending along the front surface of the lens in a direction between a top of the lens and a bottom of the lens.
However, Michel teaches a goggle similar to Fink wherein a first attachment portion and a second attachment portion (annotated Fig. 5, see below) are not visible see Figs. 3-5).
Fink and Michel teach analogous inventions in the field of goggles.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the goggle of Fink such that the first and second attachment portions are not visible from a viewpoint directed towards a front surface of the lens as taught by Michel because Michel teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill in the art that obscuring the first and second attachment portions from view would provide the goggle with a clean, uncluttered appearance. 



    PNG
    media_image3.png
    815
    1051
    media_image3.png
    Greyscale

Regarding claim 15, the modified invention of Fink (i.e Fink in view of Michel, as detailed above) further teaches a goggle further comprising a support portion (56 of Fink) that is an integral part of the lens, wherein the support portion is configured to increase the stiffness of the lens. (see especially Fig. 9A of Fink; pg. 2, col. 2, line 40 – pg. 3, col. 1, line 3 of Fink).

Regarding claim 16, the modified invention of Fink (i.e Fink in view of Michel, as detailed above) further teaches a goggle wherein a thickness of the support portion is greater than a thickness of a region of the lens without the support portion (see especially Fig. 9A of Fink; pg. 2, col. 2, line 40 – pg. 3, col. 1, line 3 of Fink).

Regarding claim 17, the modified invention of Fink (i.e Fink in view of Michel, as detailed above) further teaches a google wherein the support portion is located on the upper third of the lens body (see Figs. 7-9 of Fink; pg. 2, col. 2, lines 51-73 of Fink; support portion 56 extends around the entirety of goggle 10A, including on the upper third of the lens body).

Regarding claim 18, the modified invention of Fink (i.e Fink in view of Michel, as detailed above) further teaches a google wherein the support portion is located on the upper third of the lens body (see Figs. 7-9 of Fink; pg. 2, col. 2, lines 51-73 of Fink; support portion 56 extends around the entirety of goggle 10A, including on the upper third of the lens body).

Regarding claim 20, the modified invention of Fink (i.e Fink in view of Michel, as detailed above) further teaches a google further comprising:
the strap (64 of Fink) attached to the first strap attachment portion at the first end of the strap and attached to the second strap attachment portion at the second end of the strap (annotated Figs. 7-9 of Fink), wherein the strap is configured to form a closed loop with the lens (annotated Figs. 7-9 of Fink; pg. 2, col. 2, lines 59-68 of Fink).

Regarding claim 21, the modified invention of Fink (i.e. Fink in view of Michel, as detailed above) further teaches a goggle wherein the lens comprises a protrusion (56 of Fink) the extends from a rear surface of the lens (see especially Figs. 9-9A of Fink; pg. 2, col. 2, line 40 – pg. 3, col. 1, line 3 of Fink).
The modified invention of Fink does not expressly disclose that the protrusion is no more than 15 mm from a rear surface of the lens.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the goggle such that the lens is devoid of any protrusions that extend more than 15 mm from front or rear surfaces of the lens because excessively long protrusions may be prone to breakage and/or interfere with wear and usage of the goggle.  The Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

	Regarding claim 22, the modified invention of Fink (i.e. Fink in view of Michel, as detailed above) further teaches a goggle further comprising:
	a cushion retainer (56,58 of Fink) located on an interior surface of the lens that is an integral part of the lens (see especially Fig. 9A of Fink), wherein the cushion retainer increases a stiffness of the lens when compared to an otherwise identical lens without the cushion retainer (pg. 2, col. 2, line 40 – pg. 3, col. 1, line 3 of Fink).

	Regarding claim 23, the modified invention of Fink (i.e. Fink in view of Michel, as detailed above) further teaches a goggle wherein at least a part of the cushion retainer is disposed outside of an ocular region of the lens, and wherein a part of the see especially Fig. 9A of Fink; pg. 2, col. 2, line 40 – pg. 3, col. 1, line 3 of Fink).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732